[Cite as State v. Jackson, 2012-Ohio-3348.]

                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                                :   APPEAL NO. C-110645
                                                  TRIAL NO. B-1102969
        Plaintiff-Appellee,                   :
                                                  O P I N I O N.
  vs.                                         :

EZECKIEL JACKSON,                             :

     Defendant-Appellant.                     :




Criminal Appeal From: Hamilton County Common Pleas Court

Judgment Appealed From Is: Affirmed in Part, Reversed in Part, and Cause
                           Remanded

Date of Judgment Entry on Appeal: July 27, 2012



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Paula E. Adams,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Michaela M. Stagnaro, for Defendant-Appellant.




Please note: This case has been removed from the accelerated calendar.
D INKELACKER , Judge.

       {¶1}    Defendant-appellant Ezeckiel Jackson was indicted on May 17, 2011.

He was charge with one count of gross sexual imposition and two counts of burglary.

As the jury was being selected, Jackson informed the court that he wished to enter a

guilty plea.   The potential jurors were dismissed, and the trial court accepted

Jackson’s plea of guilty to each count of the indictment. During the plea colloquy,

the trial court failed to inform Jackson that his plea to gross sexual imposition would

result in his classification as a Tier I sex offender. The trial court also failed to

inform him of the reporting requirements attached to that classification.

       {¶2}    At the beginning of the sentencing hearing, Jackson asked the court to

allow him to withdraw his plea. The trial court conducted a brief hearing on the

issue and determined that Jackson was engaged in gamesmanship and that he had

no legitimate reason to withdraw his plea.         Jackson was then sentenced and

informed of his classification.

       {¶3}    On appeal, Jackson raises two assignments of error. Since the first

assignment is dispositive, we address only that assignment.

                     Failure to Inform Defendant of Registration
                          Requirements Mandates Reversal

       {¶4}    In his first assignment of error, Jackson claims that the trial court erred

when it denied his motion to withdraw his guilty pleas. We agree in part.

       {¶5}    In order for a trial court to ensure that a defendant's plea is knowing,

voluntary, and intelligent, it must engage the defendant in a colloquy pursuant to

Crim.R. 11(C). State v. Clark, 119 Ohio St.3d 239, 2008-Ohio-3748, 893 N.E.2d 462, ¶

25-26. When accepting a plea of guilty, a trial court must determine that the defendant




                                           2
understands the nature of the charges and of the maximum penalty involved. Crim.R.

11(C)(2)(a).

       {¶6}     The registration, community-notification, and verification requirements

of the Adam Walsh Act for persons classified as sex offenders are punitive in nature.

State v. Williams, 129 Ohio St.3d 344, 2011-Ohio-3374, 952 N.E.2d 1108, ¶ 16-21. As

such, they are part of the penalty imposed for the offense. Consequently, a defendant

must be informed of them before his plea of guilty may be accepted. Since Jackson was

not informed of the requirements that would result if he was classified as a Tier I

offender, he did not enter a knowing plea to the charge of gross sexual imposition.

       {¶7}     We note, however, that this defect in no way impacts his pleas to the two

counts of burglary. In State v. Maggard, 1st Dist. No. C-100788, 2011-Ohio-4233, this

court concluded that, when a defendant is misinformed as to some counts in a multi-

count indictment, this does not implicate other, unrelated counts. Id. ¶ 18-22. So, while

we must reverse Jackson’s conviction as it relates to the charge of gross sexual

imposition, we leave his convictions for burglary undisturbed.

                           Second Assignment of Error Moot

       {¶8}     In his second assignment of error, Jackson claims that the trial court

improperly informed him of the requirements attached to a Tier I sex-offender

classification. In light of our disposition of his first assignment of error, this issue is now

moot, and we decline to address it.

                                        Conclusion

       {¶9}     Since Jackson was not informed that he would be classified as a Tier I

sex offender when he entered his guilty plea to gross sexual imposition, his plea to that

count was not an informed one. But his plea to two counts of burglary, and the


                                              3
subsequent convictions, remain. We therefore reverse the judgment of the trial court

convicting Jackson of gross sexual imposition, vacate that conviction, and remand the

matter to the trial court to proceed on that count alone. The convictions for the two

counts of burglary are affirmed.

                               Affirmed in part, reversed in part, and cause remanded.

HILDEBRANDT, P.J. and CUNNINGHAM, J., concur.


Please note:
       The court has recorded its own entry this date.




                                           4